Alvey, J.,
filed the following opinion :
In this case, I concur in the conclusion that the judgment appealed from should he reversed, and I- do not see *160that there is any such state of facts disclosed by the record as will entitle the plaintiff to maintain his suit. But there are several propositions maintained in the opinion of this Court to which I cannot assent. For instance, the leading proposition, that a municipal corporation is not liable to an action for consequential damages to private property or persons, where the act complained of is done hy it under authority conferred by a valid Act of the Legislature, if there be no negligence in doing the act, although the same act if done without legislative sanction would be actionable. With all due respect, I do not think that such proposition can be maintained either upon principle or any binding authority. While an Act of the Legislature may be perfectly valid simply as an authority for doing acts of a certain character generally, it does not necessarily follow that particular individuals should be made to suffer all the consequences that may result from doing any particular act of the denomination authorized by the statute. A statute may authorize the making of grades and drains for the benefit and improvement of the town, and to that extent be perfectly valid, yet if, by making a particular grade or drain, the private property of an individual is flooded and rendered useless, or is thereby seriously injured, the silence of the statute upon the subject can offer no reason why he should not be compensated. In such case, it is not to be presumed that the Legislature intended that the statute should be made to operate to the detriment, it may be to the ruin, of the citizen. The power delegated should be exercised with due respect to the rights of private property; (Perry vs. Wilson, 7 Mass., 393; Gardner vs. Village of Newburgh, 2 John. Ch. Rep., 162;) and if the municipal corporation invades those rights, though it be acting under a general power derived from the Legislature, it should be made to respond in damages in like manner and to the same extent that an individual would be liable for a similar injury ; that is to say, for the actual damage sustained.
*161Without going into any particular statement of the doctrine upon the subject, I only propose to say, that, in my opinion, the true principle, with its proper limitations, with respect to the liability of municipal corporations for wrongs of the character of that complained of in this instance, is that laid down and maintained in the cases of Proprietors of Locks vs. Lowell, 7 Gray, 223; Haskell vs. New Bedford, 108 Mass., 208; Brayton vs. City of Fall River, 113 Mass., 218; Franklin Wharf Co. vs. Portland, 67 Me., 46; Ashley vs. City of Port Huron, 35 Mich., 296; Pettigrew vs. Village of Evansville, 25 Wis., 223. See also Gardner vs. Village of Newburgh, 2 John. Ch. Rep., 162, and Pumpelly vs. Green Bay Co., 13 Wall., 166.